United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3875
                                    ___________

Michael Wayne Thomas, Jr.,          *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Arkansas.
Garrett, Corporal, EARU, ADC;       *
Harrison Foreman, Sgt., EARU, ADC; * [UNPUBLISHED]
Cheryl Evans, Lt., EARU, ADC,       *
                                    *
             Appellees.             *
                               ___________

                              Submitted: September 5, 2007
                                 Filed: September 10, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Michael Thomas appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. We agree that dismissal was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.